Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 17/021,232 filed on 09/15/2020. 

Response to Amendments
This is in response to the amendments filed on 04/25/2022. Independent claims 1 and 6 have been amended. Claims 5, 8 and 9 are cancelled. Claims 1-4, 6, 7 and 10-20 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1-4, 6, 7 and 10-20 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record YANG; Xiangying, Pub. No.: US 2017/0279619 A1, ENOKIDA; Tomoaki, Pub. No.: US 2004/0243805 A1 and newly cited GOMES; Joao, Pub. No.: US 2018/0220309 A1 individually or in combination do not disclose the invention as filed. YANG discloses a technique of managing digital certificate transition from old/ expiring/expired certificate to new/ updated certificate. ENOKIDA discloses a technique to manage digital certificate authentication between a client and server with a certification authority. GOMES discloses a technique of context-aware and profile based security in a network of moving things, for example including autonomous vehicle: “security functionalities may, for example, span from privacy control, access control (remote, site-to-site, etc.), authorization, certificate distribution, end-to-end security, certificate revocation, etc. Such security functions/algorithms/protocols may, for example, be related with the type of certificate, type of encryption, type of authentication, use of VPN, HTTPs, etc. used by each security function … at slower speeds, an entity may be able to correlate more data from more sources and, as such, be able to detect incorrect behavior on the part of another entity”) … 
What is missing from the prior art is a technique of managing digital certificate transition from expiring/expired certificate to new/ updated certificate to manage digital certificate authentication between a client and server with a certification authority wherein a second entity is configured at a second cadence that is slower than the first cadence, determine whether a new issuer digital certificate different from the second entity issuer digital certificate has been published by the CA.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 6 and 14, and thereby claims 1, 6 and 14 are considered allowable. The dependent claims which further limit claims 1, 6 and 14 also are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491